Citation Nr: 0532705	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-13 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a left 
ankle injury.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of 
surgical repair of a right inguinal hernia.

5.  Entitlement to service connection for residuals of 
surgery of the right elbow.

6.  Entitlement to service connection for vision problems.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1966.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

These claims are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims that he is entitled to service connection 
for bilateral hearing loss, a left ankle injury, 
hypertension, residuals of surgical repair of a right 
inguinal hernia, residuals of surgery of the right elbow, and 
vision problems.  Additional action is necessary before the 
Board can decide these claims.

First, in October 2004, the RO last adjudicated the veteran's 
claim of entitlement to service connection for hearing loss 
in a supplemental statement of the case.  Since then, results 
of a November 2004 private audiological evaluation and a 
November 2004 letter from a private audiologist have been 
associated with the claims file.  However, the RO has not 
considered this evidence in support of the veteran's appeal, 
specifically, his claim for service connection for hearing 
loss.  To ensure the veteran due process of law, AMC must do 
so on remand.  

Second, on November 9, 2000, the Veterans Claims Assistance 
Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005).  The VCAA and its implementing regulations are 
applicable to this appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the assistance provisions of the VCAA; 
therefore, to proceed in adjudicating the claims on appeal 
would prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

For instance, there are records that are outstanding and need 
to be secured in support of this appeal.  In a written 
statement received in July 1999, the veteran noted that he 
had received treatment at four facilities for the disorders 
at issue in this appeal.  However, VA has requested records 
of this treatment from only three of these facilities.  VA 
has not yet attempted to obtain records of the veteran's 
alleged treatment for bilateral hearing loss (1975) and 
vision loss (1986) at a military clinic at the Portland 
Airport.  

In an Informal Hearing Presentation dated in October 2005, 
the veteran's representative points out that the veteran's 
service medical records are incomplete.  He explains that the 
veteran served on duty with the Air National Guard of Oregon 
for in excess of 20 years, from 1972 to 1996, and that 
records of the veteran's treatment for various disorders 
during that time period are not in the claims file.  In June 
2000, the RO wrote to the State Adjutant General requesting 
the veteran's service medical records from the time he served 
in this capacity.  VA also asked that the exact dates of the 
veteran's service be identified.  VA received no response to 
its inquiry.  

Records of the veteran's alleged treatment for hearing and 
vision loss at the military clinic noted above and while 
serving with the National Guard are pertinent to the claims 
at issue in this appeal.  Verification of the dates the 
veteran served in the National Guard, including on active 
duty for training or inactive duty training, are also 
pertinent to the claims at issue in this appeal given the 
representative's assertion that some of the claimed disorders 
incurred during such training periods.  Accordingly, on 
remand, VA should endeavor to obtain and associate with the 
claims file all identified treatment records and more 
detailed information regarding the veteran's service in the 
National Guard.

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  A 
medical examination or medical opinion is deemed necessary if 
the following criteria are met: (1) The record does not 
include sufficient competent medical evidence to decide the 
claim; (2) The record includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and 
(4) The record indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease or another service-connected disability.  

In this case, examinations of the claimed disorders are 
necessary.  The veteran and his representative have alleged 
that these disorders were incurred in or aggravated by active 
duty or periods of active duty for training or inactive duty 
training.  The record confirms treatment for such disorders 
during the veteran's service in the National Guard.  To date, 
VA has not obtained an opinion regarding whether any of these 
disorders are related to a particular period of active duty 
for training or inactive duty training while serving with the 
National Guard.  Such an opinion must be secured on remand.

This appeal is REMANDED for the following action:

1.  AMC should contact the veteran and 
request him to provide the complete 
names, addresses and dates of treatment 
of all health care providers, VA and non-
VA, who have evaluated the claimed 
disorders and whose records are not 
already in the claims file.  

2.  After securing any necessary 
authorization for the release of the 
veteran's treatment records, AMC should 
request, obtain and associate with the 
claims file the actual clinical records, 
consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records or 
evaluation reports from all identified 
health care providers, including the 
military clinic at Portland Airport, 
where the veteran allegedly received 
hearing loss treatment in 1975 and vision 
loss treatment in 1986.  

3.  AMC should contact all appropriate 
authorities in an effort to secure: (i) 
the veteran's service medical records 
from 1972 to 1996, the time he served 
with the Air National Guard of Oregon; 
and (ii) written confirmation of all 
dates the veteran served on active duty 
for training and inactive duty training 
with the National Guard.  

4.  AMC should arrange for the veteran to 
undergo a VA audiological examination.  
The RO should forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran has 
bilateral hearing loss, and if so;

b) opine whether it is at least as 
likely as not that such loss is 
related to a period of active duty 
(July 1964 to July 1966) or to a 
period of active duty for training 
or inactive active duty training 
(all such periods to be identified 
by AMC on remand), or whether such 
loss manifested within a year of the 
veteran's period of active duty; and   

c) provide detailed rationale, with 
references to the record, for the 
opinion.

5.  AMC should arrange for the veteran to 
undergo a VA orthopedic examination.  The 
RO should forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran has 
left ankle and right elbow 
disorders, and if so;

b) opine whether it is at least as 
likely as not that each such 
disorder is related to a period of 
active duty (July 1964 to July 
1966), or to a period of active duty 
for training or inactive active duty 
training (all such periods to be 
identified by AMC on remand); and   

c) provide detailed rationale, with 
references to the record, for the 
opinion.

6.  AMC should arrange for the veteran to 
undergo a VA heart examination.  The RO 
should forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran has 
bilateral hypertension, and if so;

b) opine whether it is at least as 
likely as not that such disease is 
related to a period of active duty 
(July 1964 to July 1966) or to a 
period of active duty for training 
or inactive active duty training 
(all such periods to be identified 
by AMC on remand), or whether such 
disease manifested within a year of 
the veteran's period of active duty; 
and   

c) provide detailed rationale, with 
references to the record, for the 
opinion.

7.  AMC should arrange for the veteran to 
undergo a VA hernia examination.  The RO 
should forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran has 
residuals of a right inguinal hernia 
repair, and if so;

b) opine whether it is at least as 
likely as not that such residuals 
are related to a period of active 
duty (July 1964 to July 1966) or to 
a period of active duty for training 
or inactive active duty training 
(all such periods to be identified 
by AMC on remand); and 

c) provide detailed rationale, with 
references to the record, for the 
opinion.

8.  AMC should arrange for the veteran to 
undergo a VA vision examination.  The RO 
should forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran has 
an eye disorder manifested by vision 
disturbances, and if so;

b) opine whether it is at least as 
likely as not that such a disorder 
is related to a period of active 
duty (July 1964 to July 1966) or to 
a period of active duty for training 
or inactive active duty training 
(all such periods to be identified 
by AMC on remand); and 

c) provide detailed rationale, with 
references to the record, for the 
opinion.

9.  AMC should then readjudicate the 
veteran's claims based on a consideration 
of all of the evidence of record, 
including that which was associated with 
the claims file in January 2005.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, AMC should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 


(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


